Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments and arguments in the response filed 25 October 2022 are acknowledged.
Claims 1-20 are pending. 
Claims 1-3, 9, 11, 12 & 16 are amended.
Claims 1-20 are under consideration.

Withdrawn Objections/Rejections
The objection to claims 2 & 11 are withdrawn due to amendments which correct the misspelling of brassica alcohol. 
The objection to claim 2 is withdrawn due to amendments which remove the repetitious phrase “selected from the groups consisting of”.
The objection to claim 3 is withdrawn due to amendments which add the preposition “of”.
The objection to claim 9 is withdrawn due to amendments which make the claim more succinct. 
The objection to claim 12 is withdrawn due to amendments which remove the repetitious phrase “from about from about”.  
The rejection to claim 16 under 35 USC 112(b) is withdrawn due to amendments which correct antecedent basis problems. 
The rejection to claims 1, 2, 4-13 & 17-20 under 35 U.S.C. 103 as over Wells; claim 3 is rejected under 35 U.S.C. 103 over Wells and Tanihara; claims 14 & 15 are under 35 U.S.C. 103 Wells and further in view of Rozsa, and claim 16 under 35 U.S.C. 103 over Wells and further in view of Popp and Final Report is withdrawn due to amendments which require the composition has a single surfactant.

New and Maintained Objections/Rejections
Claim Objections
Claim 20 is objected to because of the following informalities: claim 20 is objected to because it is missing a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torgerson (WO 2004/035016) and Rozsa (US 2008/0139672; previously cited).
*Note: The Examiner notes that the claim 1 molar ratio of behenamidopropyl dimethylamine to fatty alcohol is from about 7:50 to about 4:5 reduces to “from about 1:7.14 to about 1:1.25”. This interpretation has been consistent throughout prosecution.
With regard to claims 1-15 & 17-20, Torgerson teaches a conditioning composition comprising an aqueous carrier; and about 0.1 % to about 10%, preferably from about 0.5% to about 2.5%, more preferably from about 0.5% to about 1.5% of a high melting point cationic surfactant in which behenamidopropyldimethylamine is the preferred cationic surfactant (abstract; pg. 5 & 7). Torgerson teaches the conditioner comprises about 0.1 % to about 20%, preferably from about 1 % to about 10%, still more preferably from about 1 % to about 4% by weight of a high melting point fatty compound which may be stearyl and cetyl alcohols and in examples 1-6 & 8 and exemplifies inclusion of cetyl alcohol and stearyl alcohol (abstract; pg. 7 & 12). Torgerson teaches the high melting point cationic surfactant leaves a clean feel, while maintaining conditioning benefits such as softness and slippery feel on wet substances and softness and moisturized feel on the dry substances (pg. 5). Torgerson teaches the high melting point cationic surfactant together with the high melting fatty compound, and an aqueous carrier, provides a gel matrix which is suitable for providing various conditioning benefits such as slippery and slick feel on wet substances, and softness, and moisturized feel on dry substances (pg. 5). Torgerson teaches in “view of providing the above gel matrix, the high melting point cationic surfactant and the high melting point fatty compound are contained at a level such that the mole ratio of the high melting point cationic surfactant to the high melting point fatty compound is in the range of, preferably from about 1:1 to 1:10, more preferably from about 1:2 to 1:6 (i.e. the molar ratio of behenamidopropyl dimethylamine to fatty alcohol is from about 7:50 to about 4:5; pg. 5). Torgerson teaches “the amidoamines herein are preferably used in combination with acids selected from the group consisting of L-glutamic acid, lactic acid, hydrochloric acid, malic acid, succinic acid, acetic acid, fumaric acid, L-glutamic acid hydrochloride, tartaric acid, citric acid, and mixtures thereof; preferably L-glutamic acid, lactic acid, hydrochloric acid, and mixtures thereof” and in Examples 1-6 & 8 exemplifies inclusion of 0.4-0.58% L-glutamic acid (pg. 7 & 12). Torgerson does not require use behentrimonium chloride, cetrimonium chloride, and/or stearamidopropyl dimethylamine; thereby, Torgerson implicitly teaches “the composition is substantially free of behentrimonium chloride, cetrimonium chloride, and/or stearamidopropyl dimethylamine” (see document in its entirety). Torgerson does not require inclusion mono long alkyl quaternized ammonium salts; thereby, the composition is substantially free of or free of mono long alkyl quaternized ammonium salts (see the document in its entirety, including the Examples). Torgerson does not require inclusion of propellants and does not even mention propellants in their specification and claims; thereby, Torgerson implicitly teaches the composition is free of propellants (see document in its entirety including the Examples). Torgerson teaches inclusion of preservatives in the composition (pg. 14).
Torgerson does not teach inclusion of sodium benzoate or a second composition which is caprylyl glycol.
In the same field of invention, Rozsa teaches synergistic preservative compositions and their cosmetic use (title). Rozsa teaches the cosmetic composition may be any known cosmetic composition, such as, for example… hair care… The cosmetic compositions may be in any suitable form, including, but not limited to…gel” [0035].  “The synergistic preservative system of the present invention may be included in a cosmetic composition in an amount about 0.15 wt. % to about 10 wt. %, based on the total weight of the cosmetic composition” [0036]. Rozsa “[i]n one embodiment of the present invention, the preservative system includes one or more of…sodium benzoate…” as the preservative component and teaches the one or more preservative components are present in said preservative system in an amount about 10 wt. % to about 50 wt. % (Rozsa-claims 1, 8 & 9; [0029]).  Thereby, Rozsa implicitly teaches inclusion of sodium benzoate in an amount of about 0.015% to about 5.0 wt.% of a cosmetic composition (Math: 0.5 sodium benzoate * 0.10 in cosmetic = 5.0 %; 0.10 sodium benzoate *0.0015 in cosmetic = 0.015%). Rozsa teaches and claims inclusion of one or more oil-miscible glycols in the preservative system in an amount about 50 wt. % to about 90 wt. %, based on the total weight of the preservative system with caprylyl glycol taught as an oil-miscible glycol (Rozsa-claims 1-3). Rozsa further teaches “[w]hile some glycols have anti-bacterial efficacy; their efficacy is proficient only at relatively high concentrations. When one or more oil-miscible glycols are combined with one or more preservative components according to the present invention, however, the combination unexpectedly results in a synergistic preservative system that is free of harsh preservatives, but is still anti-fungal and/or anti-bacterial. Furthermore, as a result of the synergism between the one or more oil-miscible glycols and the one or more preservative components, reduced concentrations of each are required in a cosmetic composition to achieve anti-fungal and/or anti-bacterial activity in the present invention” [0019]. Thereby, Rozsa implicitly teaches inclusion of caprylyl glycol in an amount of about 0.135% to about 5.0 wt.% of a cosmetic composition (Math: 0.5 glycol * 0.10 in cosmetic = 5.0 %; 0.9 glycol *0.0015 in cosmetic = 0.135%). In Examples A-E, Rozsa exemplifies synergistic preservative systems having caprylyl glycol in combination with sodium benzoate (pg. 3 & 4). Since the recited percentages of sodium benzoate and caprylyl glycol overlap with the claimed ranges, the resultant molar ratio of sodium benzoate to second composition/caprylyl glycol also overlap. Rozsa teaches “[t]hese synergistic preservative systems demonstrate adequate anti-microbial efficacy without the use of harsher preservative systems, such as… parabens… and isothiazolinones. In one embodiment of the present invention, the preservative system is free of… parabens, ethanols, and isothiazolinones” [0018]. 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing the invention to have modified Torgerson’s gel matrix conditioning composition by adding about 0.15 wt. % to about 10 wt. % of Rozsa’s synergistic preservative system comprising sodium benzoate and caprylyl glycol [yielding gel matrix conditioner comprising 0.015% to about 5.0 wt.% of sodium benzoate and about 0.135% to about 5.0 wt.% caprylyl glycol which has a preservation system free from parabens and isothiazolinones] because Torgerson and Rozsa are directed to haircare compositions which may comprise gels having preservatives and the combination of sodium benzoate preservative and oil-miscible glycols, which include caprylyl glycol, results in a synergistically improved preservation system suitable for use in haircare compositions as taught by Rozsa. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order provide an enhanced preservation to Torgerson’s hair conditioner composition.
With regard to the amount of the single surfactant/ behenamidopropyl dimethylamine, fatty alcohol/stearyl alcohol/cetyl alcohol, salt/preservation system/sodium benzoate, molar ratio of behenamidopropyl dimethylamine to fatty alcohol, acid, second composition/caprylyl glycol, and the molar ratio of sodium benzoate to the second composition/caprylyl glycol, the combined teachings of Torgerson and Rozsa teach these parameters with values which overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to the composition having a shear stress from about 75 Pa to about 575 Pa, gel network content from about 0.2 to about 0.5 molar, d-spacing from about 20 nm to about 27 nm, a pH from about 2.5 to about 5, the composition having an undetectable level of microbes at two days, and the composition having one peak according to differential scanning colorimetry test method, the gel network containing hair conditioner suggested by the combined teachings of Torgerson and Rozsa necessarily has the recited shear stress, gel network content, d-spacing, pH range, and one peak according to differential scanning colorimetry test method because Torgerson and Rozsa teach the recited reagents in the recited amounts. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
Please note, since the Office does not have the facilities for examining and comparing Applicants' composition with the composition of the prior art, the burden is on Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).


Alternative Rejection
Claims 1-15 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torgerson (WO 2004/035016), Rozsa (US 2008/0139672; previously cited), and Hamersky (EP 2,777,688; Published 09/17/2014).
*Note: The Examiner notes that the claim 1 molar ratio of behenamidopropyl dimethylamine to fatty alcohol is from about 7:50 to about 4:5 reduces to “from about 1:7.14 to about 1:1.25”. This interpretation has been consistent throughout prosecution.
With regard to claims 1-15 & 17-20, Torgerson’s teachings are described above. Torgerson teaches their hair conditioning composition can be creams and emulsions (pg. 12).
Torgerson does not teach inclusion of sodium benzoate, a second composition which is caprylyl glycol, or d-spacing from about 20 nm to about 27 nm.
In the same field of invention of haircare, the teachings of Rozsa are addressed above.
In the same field of invention of haircare, Hamersky teaches a method of coloring hair with compositions which have a gel network and/or lamellar structure (title; [0052]). Hamersky teaches the compositions may be “in the form of a cream or an emulsion. In an embodiment, the first composition and the second composition respectively have a lamellar structure; wherein the lamellar structure is sandwich of a hydrophobic phase and a hydrophilic phase; and wherein the hydrophilic phase comprises the viscosity-increasing agent; wherein the wherein the lamellar structure has a d-spacing; wherein the d-spacing is the total thickness of a hydrophobic layer and a hydrophilic layer; wherein the d-spacing is from about 12 nm to about 40 nm” [0054].
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing the invention to have modified Torgerson’s gel matrix conditioning composition by adding about 0.15 wt. % to about 10 wt. % of Rozsa’s synergistic preservative system comprising sodium benzoate and caprylyl glycol [yielding gel matrix conditioner comprising 0.015% to about 5.0 wt.% of sodium benzoate and about 0.135% to about 5.0 wt.% caprylyl glycol which has a preservation system free from parabens and isothiazolinones] and adjusting the d-spacing of the gel network to be from about 12 nm to about 40 nm as suggested by Hamersky because Torgerson, Rozsa, and Hamersky are directed to haircare compositions which may comprise gels (including gel networks and lamellar structures) and the combination of sodium benzoate preservative and oil-miscible glycols, which include caprylyl glycol, results in a synergistically improved preservation system suitable for use in haircare compositions as taught by Rozsa and compositions comprising gel networks/matrices and lamellar structures in a cream or emulsion form have a d-spacing of from about 12 nm to about 40 nm as taught by Hamersky . The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order provide an enhanced preservation to hair conditioner composition and adjust the d-spacing of gel matrix of the hair conditioning emulsion/cream to that as art recognized as suitable.
With regard to the amount of the single surfactant/ behenamidopropyl dimethylamine, fatty alcohol/stearyl alcohol/cetyl alcohol, salt/preservation system/sodium benzoate, molar ratio of behenamidopropyl dimethylamine to fatty alcohol, acid, second composition/caprylyl glycol, the molar ratio of sodium benzoate to the second composition/caprylyl glycol, and the d-spacing, the combined teachings of Torgerson, Rozsa and Hamersky teach these parameters with values which overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to the composition having a shear stress from about 75 Pa to about 575 Pa, gel network content from about 0.2 to about 0.5 molar, a pH from about 2.5 to about 5, the composition having an undetectable level of microbes at two days, and the composition having one peak according to differential scanning colorimetry test method, the gel network containing hair conditioner suggested by the combined teachings of Torgerson, Rozsa, and Hamersky necessarily has the recited shear stress, gel network content, pH range, and one peak according to differential scanning colorimetry test method because Torgerson, Rozsa and Hamersky teach the recited reagents in the recited amounts. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
Please note, since the Office does not have the facilities for examining and comparing Applicants' composition with the composition of the prior art, the burden is on Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Torgerson and Rozsa, as applied to claims 1-15 & 17-20 above, and further in view of Lexgard (Published 2013).
With regard to claim 16, the teachings of Torgerson and Rozsa are described above. In brief, the combined teachings of Torgerson and Rozsa teach a conditioner gel matrix which comprises preservatives which include sodium benzoate and caprylyl glycol. The compositions may be in the form of creams and emulsions. 
Neither Torgerson nor Rozsa teach inclusion of glyceryl undecylenate and glyceryl caprylate in the shampoo.
In the same field of invention, Lexgard teaches glyceryl caprylate and glyceryl undecylenate as a biostatic for preservative-free and self-preserving cosmetics (pg. 1). Glyceryl caprate is biostatic against bacteria and yeast while glyceryl undecylenate has activity against fungus. It is taught for use in w/o or o/w emulsions including creams and lotions in an amount of 1.0-1.5% (pg. 1). Lexgard teaches glyceryl caprylate and glyceryl undecylenate also supply emollient, skin-refatting and biostatic properties (pg. 1).
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing the invention to have modified the hair conditioner suggested by the combined teachings of Torgerson and Rozsa by adding an admixture of glyceryl caprylate (and) glyceryl undecylenate in an amount of 1.0-1.5% of the conditioner as suggested by Lexgard because the conditioner suggested by the combined teachings Torgerson and Rozsa comprises preservatives and may be formulated as an emulsion or cream and Lexgard teaches glyceryl caprylate (and) glyceryl undecylenate is a biostatic/preservative composition with activity against bacteria, yeast, fungi that is suitable for inclusion in emulsions and creams. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the shelf life of the conditioner through inclusion of reagents which are biostatic against bacteria, fungi, and yeast.
Alternative Rejection
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Torgerson, Rozsa and Hamersky, as applied to claims 1-15 & 17-20 above, and further in view of Lexgard (Published 2013).
With regard to claim 16, the teachings of Torgerson, Rozsa, and Hamersky are described above. In brief, the combined teachings of Torgerson, Rozsa and Hamersky teach a conditioner gel matrix which comprises preservatives which include sodium benzoate and caprylyl glycol. The compositions may be in the form of creams and emulsions. 
Neither Torgerson, Rozsa, nor Hamersky inclusion of glyceryl undecylenate and glyceryl caprylate in the shampoo.
The teachings of Lexgard are described above.
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing the invention to have modified the hair conditioner suggested by the combined teachings of Torgerson, Rozsa and Hamersky by adding an admixture of glyceryl caprylate (and) glyceryl undecylenate in an amount of 1.0-1.5% of the conditioner as suggested by Lexgard because the conditioner suggested by the combined teachings Torgerson, Rozsa and Hamersky comprises preservatives and may be formulated as an emulsion or cream and Lexgard teaches glyceryl caprylate (and) glyceryl undecylenate is a biostatic/preservative composition with activity against bacteria, yeast, fungi that is suitable for inclusion in emulsions and creams. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the shelf life of the conditioner through inclusion of reagents which are biostatic against bacteria, fungi, and yeast.

Response to Arguments
Applicant argues claims 1 and 11 have been amended to require only a single surfactant, which is behenamidopropyldimethylamine, and Wells uses behenamidopropyl dimethylamine as a secondary surfactant (reply, pg. 8-9).
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619

/NICOLE P BABSON/Primary Examiner, Art Unit 1619